Citation Nr: 0940808	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1965 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The Veteran's PTSD prior to May 13, 2006, was manifested 
by occupational and social impairment with decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms.  He shows some 
irritability but had good impulse control, and shows some 
impairment of short term memory and concentration. 

2.  As of May 13, 2006, PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to multiple symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to May 13, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating of 50 percent for PTSD 
effective May 13, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2005 as well as a March 2006 post-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The August 
2005 and March 2006 letters also notified the Veteran that he 
could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the August 2005 and March 2006 letters, and 
an opportunity for the Veteran to respond, the July 2006 
statement of the case reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal. Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of VA medical records 
and reports of VA examinations in February 2005 and March 
2006.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran 
and by his representative, on his behalf.  The Board also 
notes that no further RO action on the claims on appeal is 
warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims remaining on appeal, at this juncture.  See Mayfield, 
20 Vet. App. at 543. 


Background
By a rating decision dated June 2000, the RO granted service 
connection for PTSD, and assigned a 10 percent rating, 
effective February 4, 2000.  In July 2005, the Veteran 
submitted a claim for an increased rating.  By a November 
2005 rating decision, the RO granted an increased rating of 
30 percent for PTSD, effective February 2, 2005.  The Veteran 
appealed, asserting that his disability warranted a higher 
rating.

An August 2004 mental health treatment record noted symptoms 
of insomnia, and irritability related to PTSD.  A separate 
August 2004 record indicated that the Veteran kept busy by 
playing with his grandchildren, fishing, playing golf, taking 
his grandchildren to a water park, and bowling.  A diagnosis 
of PTSD was provided and a Global Assessment of Functioning 
(GAF) score of 54 was provided.

A February 2005 VA treatment record indicated a diagnosis of 
chronic, severe PTSD.  The Veteran endorsed symptoms of 
insomnia, nightmares of combat, irritability, poor 
frustration intolerance that is directed towards his wife, 
flashbacks, and feelings of depression, helplessness and 
hopelessness.  A May 2005 psychotherapy note indicated 
complaints of insomnia, irritability, flashbacks and 
depression.  Mental status examination revealed speech in a 
normal rate and tone.  Affect was full ranged and mood was 
calm.  Thought processes were linear and goal-directed, and 
memory, insight, judgment and concentration were good.  There 
was no evidence of hallucinations, delusions or homicidal or 
suicidal intent.  A separate May 2005 mental health note 
indicated that the Veteran was adequately groomed, with no 
abnormal psychomotor activity.  Speech had limited 
spontaneity, mood was variable, and affect was constricted.  
Thought processes were goal directed and content was 
appropriate.  Short and long term memory was intact.  
Concentration, impulse control, insight, and judgment were 
good and abstract thinking was intact.  The Veteran reported 
varied interests.  There was no evidence of hallucinations, 
suicidal ideation, homicidal ideation, irritability, 
depression, or anxiety.  A diagnosis of PTSD was provided and 
a GAF score of 50 was provided.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported that he had been irritable, yelling at 
his wife and grandkids, difficulty with sleeping, nightmares 
and intrusive thoughts three to four times a month, and 
anxiety.  The Veteran also stated that he avoided large 
crowds but was able to go into small crowds, restaurants and 
stores with some hypervigilance.  He did isolate from his 
family and had difficulty with anger control.  Mental status 
examination revealed that the Veteran was alert and oriented 
to personal information and place.  Insight was adequate, 
affect was blunted, and his response latencies were normal.  
Speech was fluent, attention was adequate, and immediate, 
recent and remote memory was intact.  The Veteran denied 
suicidal or homicidal ideations and there was no evidence of 
any disorder in thought processes or content.  The examiner 
stated that the Veteran was experiencing a moderate degree of 
impairment in social and occupational functioning, with an 
overall level of disability being moderate.  A diagnosis of 
chronic PTSD was provided and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

A September 2005 VA treatment record indicated complaints of 
constant mood swings and lack of patience with his grandsons.  
Mental status examination noted a normal speech, rate and 
tone.  Affect was in the full range, but mood was depressed.  
Thought processes were linear and goal directed.  Memory, 
insight, judgment, and concentration were good.  There was no 
evidence of hallucinations, delusions, or homicidal or 
suicidal ideation.  A November 2005 VA treatment record 
indicated that the Veteran reported symptoms of insomnia, 
irritability, depression secondary to flashbacks due to 
hurricane Katrina, and anxiety secondary to intrusive 
thoughts caused by the ongoing war.  

A January 2006 psychotherapy note indicated that the Veteran 
reported his grandchildren triggered PTSD symptoms of 
insomnia, irritability, depression and anxiety at times.  
Mental status examination noted normal rate and tone.  Affect 
was full range, and mood was depressed.  Thought processes 
were linear and goal directed.  Memory, insight, judgment and 
concentration were good.  There was no evidence of 
hallucinations, delusions, or suicidal ideation.  

A March 2006 VA medical management record indicated that the 
Veteran had an adequate appearance with no abnormal 
psychomotor behavior.  Speech had limited spontaneity, mood 
was variable and affect was mildly constricted.  Thought 
processes were linear and content was appropriate.  Short and 
long term memory was intact, and concentration, impulse 
control, insight and judgment were good.  There was no 
evidence of hallucinations, or homicidal or suicidal 
ideation.  Interests were varied, with the Veteran reporting 
taking his grandkids to a water park, playing golf, and 
fishing.  There were no symptoms of irritability, anger, 
depression or anxiety.  A diagnosis of PTSD was provided and 
a GAF score of 50 was assigned.  A separate March 2006 
psychotherapy note was consistent with the medical management 
record.  

The Veteran was afforded a second VA examination in May 2006.  
The Veteran complained of increased irritability and lack of 
patience with his wife.  The Veteran reported several angry 
outbursts, hypervigilance, exaggerated startle response, 
isolation, difficulty finding and maintaining relationships, 
poor sleep, nightmares, and difficulty with concentration and 
memory.  Mental status evaluation revealed that the Veteran 
had a blunted affect and euphoric mood.  Answers were candid 
and spontaneous, and the Veteran was cooperative.  
Concentration and short term memory were impaired but long 
term memory was within the normal limits.  There was no 
evidence of any thought or perceptional disorder, and no 
evidence of suicidal or homicidal ideation.  The examiner 
stated that the Veteran's PTSD had not improved despite 
consistent treatment and that he was currently experiencing a 
moderate to severe level of impairment in social and 
occupational functioning.  A diagnosis of PTSD was provided 
and a GAF score of 45 was provided.  

A July 2006 VA mental health note indicated that the Veteran 
endorsed symptoms of insomnia, nightmares, irritability, 
worsening anger and frustration towards his wife, depression 
secondary to flashbacks, and anxiety secondary to intrusive 
thoughts.

Legal Criteria
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  
A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events. 

The Veteran's PTSD with depression is currently rated as 30 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Analysis
The present appeal involves the Veteran's claims that the 
severity of his service-connected PTSD warrants a higher 
disability rating. Prior to May 13, 2006, the medical 
evidence of record shows that the Veteran's PTSD was 
characterized primarily by complaints of insomnia, 
irritability, hypervigilance, exaggerated startle response, 
nightmares, depression, anxiety, and intrusive thoughts.  The 
August 2005 VA examiner noted that the Veteran reported 
isolating himself from his family, and generally avoided 
large crowds but was able to go into small restaurants and 
stores.  The examiner found that the Veteran's overall 
disability picture was moderate.  
Repeated examinations revealed no evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment long-term memory 
including forgetting to complete tasks; impaired judgment; or 
impaired abstract thinking.  

In general his speech was goal oriented and he was 
appropriately dressed, and responsive to questions.  Memory 
functions appeared normal, and judgment and insight were 
intact.  The Veteran reported irritability and lack of 
patience with his wife, but there was no evidence of 
unprovoked irritability with periods of violence.  

The GAF scores assigned in August 2004 (54), May 2005 (50), 
August 2005 (55), and March 2006 (50) do not provide a basis 
for the assignment of a higher disability rating for PTSD.  
According to the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illnesses.  The GAF 
score and the interpretation of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

While GAF scores of 45 and 50 indicated severe symptoms, 
after a careful review of the entire record, the Board finds 
that the Veteran has not manifested symptoms typically 
considered indicative of the level of impairment to warrant a 
50 percent rating, to include:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment long-term memory including 
forgetting to complete tasks; impaired judgment; or 
impaired abstract thinking.  While the Veteran did exhibit 
some symptoms associated with a 50 percent rating at his May 
2006 VA examination, such as impaired short term memory and 
concentration, and difficulty with maintaining relationships, 
the overall disability picture is more analogous to that 
contemplated by the 30 percent rating.  Thus, the criteria 
for the next higher 50 percent rating were not been met prior 
to May 13, 2006. 

The May 2006 VA examiner, however, noted that the Veteran 
reported difficulty in finding and maintaining relationships 
as well as reported difficulty with concentration.  The 
examiner found that the Veteran's affect was blunted and his 
concentration and short term memory were impaired.  A GAF 
score of 45 was assigned. The Board finds that the May 13, 
2006 VA examination first showed an increased severity of the 
service-connected psychiatric disorder and that social and 
occupational impairment more closely approximated the 
criteria for a 50 percent rating at that time.  The Board 
further notes that Veteran has reported that he is retired.

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis, during any period under 
consideration, for assignment of higher ratings on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the Veteran's PTSD has resulted in marked 
interference with employment, or necessitated frequent 
periods of hospitalization, nor is there evidence that this 
disability has otherwise presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under the circumstances of the instant case, the benefit of 
the doubt is resolved in the Veteran's favor to the extent 
indicated.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).










ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to May 13, 2006, is denied.

Entitlement to a rating 50 percent for PTSD effective May 13, 
2006, is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


